DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS document submitted 1/27/2021 is acknowledged and has been considered.

Drawings
The drawings submitted 1/27/2021 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 7-10, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bay et al. (U.S. Patent Application Publication 2011/0168777).

In regards to claim 1, Bay et al (henceforth referred to as Bay) disclose a method for producing a DOPE chart for an optical device comprising: 
providing a configuration interface on a user computer.  Bay teaches a system including computer (102), that produces a DOPE chart in the form of a range card or mil card (“custom range card”, 1060);
providing at least one server for storing and processing data for the configuration interface (item 100e);
selecting one of a plurality of available DOPE chart styles.  Bay teaches producing a custom range card constituting a selection of a style;
entering at least one desired DOPE value into a DOPE chart configuration table displayed on the configuration interface.  Bay teaches that a user enters DOPE value into the system used to display information on range card; and
producing a display that includes the DOPE chart.  Bay teaches that a range card is produced that includes a DOPE chart (item 1060).

In regards to claim 2, Bay discloses that the at least one desired DOPE values are automatically generated from a database of DOPE values.  Bay teaches a database (item 166) linked with server and including baseline DOPE values and generated DOPE values (par. 71).

In regards to claim 3, Bay discloses that the database of DOPE values is stored on a server.  Bay teaches that the information is stored on server along with database (par. 71).

In regards to claim 5, Bay discloses the step of generating and displaying a real-time preview of the DOPE chart on the configuration interface.  Note that the range card including a DOPE chart may be displayed via the monitor (item 147).

In regards to claim 7, Bay discloses that the real-time preview is updated periodically, since the system of Bay allows for updates of data.

In regards to claim 8, Bay inherently discloses that the display comprises a substrate onto which the DOPE chart is printed.  The range card of Bay includes a substrate onto which the information is placed.

In regards to claim 9, Bay discloses the step of entering custom text on the DOPE chart. Bay teaches entering text onto/into the DOPE chart (through the computer) or after printing. Note that the term “custom” fails to add patentable weight to the claim.

In regards to claim 10, Bay discloses the step of automatically generating at least one of the DOPE values based on current environmental conditions obtained from an internet based weather database.  Bay teaches that the system may utilize real time weather data from an internet based source (pars. 70 and 71).

In regards to claim 14, Bay discloses that the step of purchasing the display using an e-commerce system.  Bay teaches using a web based system constituting e-commerce.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Davidson et al. (U.S. Patent 8,001,714).

In regards to claim 15, Davidson et al (henceforth referred to as Davidson) disclose a system of producing a DOPE chart for an optical device comprising; 
a configuration interface displayed on a user computer. Davidson teaches using a computer with a web based program to create and print ballistic charts/cards; 
a DOPE chart configuration database connected to the user computer including a plurality of options from which a user may select to create the DOPE chart. Davidson teaches selection of various types of charts/cards; 
and a printer connected to the dope chart configuration database for printing the DOPE chart onto a medium. Davidson teaches printing the chart/card. Note that the claim language merely requires a printer to be capable of printing the DOPE card/chart, but not necessarily onto a specifically shaped medium

In regards to claim 16, Davidson discloses that the DOPE chart configuration database is stored on a server connected to the user computer via the internet.  The web based system inherently includes a server.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bay et al. (U.S. Patent Application Publication 2011/0168777) in view of Davidson et al. (U.S. Patent 8,001,714).

In regards to claim 4, Bay fails to explicitly disclose the step of selecting from at least one graphic to be included on the DOPE chart, although Bay does teach producing a “custom range card”.  However, Davidson et al (henceforth referred to as Davidson) teaches producing a range card and allowing a user to select different fields to include on the card constituting graphics.  It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to incorporate some level of graphic selection to the custom range card of Bay, as taught by Davidson, to provide a user distinct card.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bay et al. (U.S. Patent Application Publication 2001/0168777) in view England et al. (U.S. Patent 5,299,113).

In regards to claim 6, Bay fails to disclose that the real-time preview is updated using a code. However, England et al (henceforth referred to as England) teaches using a code and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize a code with the program of Bay as taught by England, to reduce error caused by the input contacts.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bay et al. (U.S. Patent Application Publication 2001/0168777) in view of Choi et al. (U.S. Patent Application Publication 2007/0188488).

In regards to claim 11, Bay fails to disclose that the real-time preview is a three dimensional rendering that may be manipulated by a user. However, it is well known that graphical displays utilize 3d presentation and Choi et al (henceforth referred to as Choi) demonstrates an example of 3d rendering of various objects and it would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to provide 3d rendering of the card/chart display of Bay, as taught by Choi, for a better conceptualization of the card/chart by a user prior to printing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bay et al. (U.S. Patent Application Publication 2001/0168777) in view of AR15.com Official Mark 12 Discussion Thread.

In regards to claim 12, Bay fails to disclose the step of inserting the display into an optic cover cap.  However, AR15.com Official Mark 12 Discussion Thread (henceforth referred to as AR15.com) shows that configuring a produced range card into shape that conforms to an optic cover cap and inserting the card into the cap, is known in the art and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to configure the range card of Bay in a manner that allows it to conform to and be inserted into an optic cover cap as taught by AR15.com, for easy accessibility. 

In regards to c Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bay et al. (U.S. Patent Application Publication 2001/0168777).

In regards to claim 13, Bay fails to disclose that the display is generally round and having a perimeter that includes at least one indent formed into the perimeter such that the display may be released from the optic cover cap. However, it would have been an obvious matter of design choice to make the display of Bay of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey etal., 149 USPQ 47.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (U.S. Patent 8,001,714) in view of Sanders et al. (U.S. Patent 4,734,9879).

In regards to claim 17, Davidson fails to disclose that the printer is an engraver. However, Sanders et al (henceforth referred to as Sanders) teaches producing a range card by engraving or printing and it would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to utilize any of various techniques to produce the charts/cards of Davidson including engraving as taught by Sanders, for a more durable display.

Summary/Conclusion
Claims 1-17 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/
Primary Examiner, Art Unit 3641